DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 6, 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3,910,873 to Lin (hereinafter “Lin”) in view of the Doctoral Thesis of A. Kalliola entitled “Chemical and enzymatic oxidation using molecular oxygen as a means to valorize technical lignins for material applications” (Aalto University, Espoo, August 14, 2015) (copy provided by Applicant) (hereinafter “Kalliola”) and United States Patent No. 3,477,866 to Remer (hereinafter “Remer”). 

Referring to Applicant’s independent claim 6, Lin teaches a mixture or composition (See Abstract; col. 8, ll. 15-46; Example 7; Table 4 of Lin) comprising a dispersant (col. 6, l. 58 – col. 7, l. 50; col. 8, ll. 15-46; Examples 1-4 and 7; Table 4 of Lin) and a pigment (col. 8, ll. 15-46; Example 7; Table 4 of Lin), wherein the dispersant alkali-O2 oxidized lignin polymer (col. 6, l. 58 – col. 7, l. 50; col. 8, ll. 15-46; Examples 1-4 and 7; Table 4 of Lin), wherein the alkali-O2 oxidized lignin polymer has a negative charge due to carboxylic structures (col. 3, ll. 15-18; col. 4, ll. 43-47; col. 6, ll. 21-56; Table 2 of Lin).
Although Lin teaches the alkali-O2 oxidized lignin polymer has a negative charge due to carboxylic structures (col. 3, ll. 15-18; col. 4, ll. 43-47; col. 6, ll. 21-56; Table 2 of Lin), Lin does not teach explicitly the alkali-O2 oxidized lignin also has a “resonance stabilized quinone enol structures in lignin polymer” according to Applicant’s independent claim 6 or, more specifically, 
However, Kalliola teaches technical lignins, other than water-soluble lignosulfonates, require increased hydrophilicity to be applied as surfactants, dispersants, or polyelectrolyte-based applications (page 22, Section 1.2.5 of Kalliola).  Kalliola teaches applications of lignosulfonates include dispersants for carbon black, dyes or pigments (page 22, Section 1.2.5 of Kalliola).  In such applications, Kalliola teaches lignin modification by derivatizing substituents (via covalent bonds) offers opportunities for tailoring lignin properties (page 22, Section 1.2.5 of Kalliola).  For instance, to obtain "green" surfactants and dispersants with improved performance, Kalliola teaches lignins have been chemically modified to increase their solubility using various methods of alkylation, sulfonation, carboxymethylation, ozonation, and so on (Mansson and Oster, 1988; Kosikova et al., 2000; Ouyang et al., 2009; Homma et al., 2010; Cerrutti et al., 2012) (pages 22-23, Section 1.2.5 of Kalliola).  Kalliola teaches O2 oxidation under alkaline conditions, retaining lignin polymeric structure or favoring lignin condensation, has not been widely studied as a means to valorize lignin  (page 34, Section 1.3.5 of Kalliola).  Kalliola teaches one of these reports production of polycarboxylic lignin rich in carboxylic functionality in lignin backbone (Lin, 1975) (page 34, Section 1.3.5 of Kalliola).  Kalliola teaches further the modified lignins were found to have good dye-dispersing properties (page 34, Section 1.3.5 of Kalliola).  With respect to chemical modification, Kalliola teaches the O2 oxidation of lignin (page 43, Section 3.2; Section 3.2.1; Table 5 of Kalliola).  In particular, Kalliola teaches the characteristics of soda lignin can be controlled by the oxidation parameters and different kinds can be made in terms of molecular mass and negative charge (page 57, Figures 15 and 16; Table 8 of Kalliola).  Kalliola teaches the negative charge can arise from the carboxylic functionality in lignin polymer or from 2, especially hydroperoxyl radical (HOO•) (pKa 4.8) (IV) (page 58 of Kalliola).  Kalliola teaches another plausible explanation is that the charge is due to the resonance stabilized quinone enol structures (See hydroxyl-p-quinone, S18, Figure 9 c), which have a pKa value in acidic pH range (Zakis, 1994) (page 58 of Kalliola).  Kalliola teaches further the acidic quinone enol structures can also arise from the non-phenolic lignin (page 58 of Kalliola).  In this case, Kalliola teaches the mechanism proceeds via the addition of OH• to the non-phenolic lignin unit followed by O2 oxidation forming an o-quinone structure (Figure 10), which further reacts to quinone enol structure (page 58; Figure 10 of Kalliola).  
There is a reasonable expectation the alkali-O2 oxidized lignin polymer having a negative charge due to carboxylic structures of Lin can be modified to utilize the soda lignin taught by Kalliola.  Both Lin and Kalliola teach utilizing alkali-O2 oxidized lignin having a negative charge (col. 3, ll. 15-18; col. 4, ll. 43-47; col. 6, ll. 21-56; Table 2 of Lin; page 58 of Kalliola), and Kalliola teaches further the alkali-O2 oxidation was further developed to optimize the properties of the oxidized lignin for dispersing carbon black, dyes and pigments (page 22, Section 1.2.5; pages 22-23, Section 1.2.5; page 34, Section 1.3.5; page 54, Section 4.1.2.1; page 57, Figures 15 and 16; Table 8 of Kalliola).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the alkali-O2 oxidized lignin of Lin and utilize the oxidized soda lignin taught Kalliola and, more specifically, the oxidized soda lignin having o-quinone structures (page 58; Figure 10 of Kalliola), such as resonance stabilized quinone enol structures (hydroxyl-p-quinone, S18, Figure 9 c) (page 58 of Kalliola).  A person having ordinary skill in the art before the effective filing 2 oxidized lignin (page 54, Section 4.1.2.1 of Kalliola).
Although Lin as modified by Kalliola teaches the mixture or composition (See Abstract; col. 8, ll. 15-46; Example 7; Table 4 of Lin) comprises a dispersant (col. 6, l. 58 – col. 7, l. 50; col. 8, ll. 15-46; Examples 1-4 and 7; Table 4 of Lin), Lin as modified by Kalliola does not teach explicitly the mixture or composition comprises “0.01-5 wt-% of the dispersant” according to Applicant’s claim language.
However, Remer teaches a pigment composition is made by precipitating a lake-forming hydrous metal oxide from an aqueous dispersion of a lignin and a dye selected from the group consisting of acid dyes and natural dyes (See Abstract of Remer).  In one exemplary embodiment, Remer teaches fabricating the pigment composition by dissolving a dye with constituents and mixing together under shear and with heat, and, after mixing slowly, laking to form said composition (col. 8, ll. 10-64; Example 1, Composition 1 of Remer).  In fabricating said composition, Remer teaches mixing 4880 ml of water, 180 g of tartrazine, 60 g of lignosulfonate, 825 g of aluminum chloride hydrate, 160 g of sodium hydroxide, 60 ml of ammonium hydroxide (28%), 20 ml of morpholine (col. 8, ll. 10-64; Example 1, Composition 1 of Remer).  The weight percent of lignin polymer present in the composition of Remer is approximately 0.97 weight percent based on the total weight of the composition (col. 8, ll. 10-64; Example 1, Composition 1 of Remer). 
There is a reasonable expectation the alkali-O2 oxidized lignin polymer having a negative charge due to carboxylic and quinone structures of Lin as modified by Kalliola can be utilized in the amount taught by Remer and disperse a dye according to Remer’s teachings.  Although Lin MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s independent claim 11, Lin teaches a method for dispersing inorganic pigments (See Abstract; col. 8, ll. 15-46; Example 7; Table 4 of Lin) comprising applying an alkali-O2 oxidized lignin polymer into a pigment mixture (col. 8, ll. 15-46; Example 7; Table 4 of Lin), thereby reducing interactions between pigment particles and lowering viscosity of the pigment mixture (col. 8, ll. 15-23 of Lin).
2 oxidized lignin polymer into a pigment mixture (col. 8, ll. 15-46; Example 7; Table 4 of Lin), Lin does not teach applying “0.01-5 wt-% of an alkali-O2 oxidized lignin polymer” according to Applicant’s claim language.
However, Remer teaches a pigment composition is made by precipitating a lake-forming hydrous metal oxide from an aqueous dispersion of a lignin and a dye selected from the group consisting of acid dyes and natural dyes (See Abstract of Remer).  In one exemplary embodiment, Remer teaches fabricating the pigment composition by dissolving a dye with constituents and mixing together under shear and with heat, and, after mixing slowly, laking to form said composition (col. 8, ll. 10-64; Example 1, Composition 1 of Remer).  In fabricating said composition, Remer teaches mixing 4880 ml of water, 180 g of tartrazine, 60 g of lignosulfonate, 825 g of aluminum chloride hydrate, 160 g of sodium hydroxide, 60 ml of ammonium hydroxide (28%), 20 ml of morpholine (col. 8, ll. 10-64; Example 1, Composition 1 of Remer).  The weight percent of lignin polymer present in the composition of Remer is approximately 0.97 weight percent based on the total weight of the composition (col. 8, ll. 10-64; Example 1, Composition 1 of Remer). 
There is a reasonable expectation the alkali-O2 oxidized lignin polymer of Lin can be utilized in the amount taught by Remer and disperse a dye according to Remer’s teachings.  Although Lin teaches an exemplary dispersing method utilizing, e.g., 11% of a lignin polymer (col. 8, ll. 15-38; Example 7 of Lin), Remer teaches utilizing approximately one-tenth the amount of lignin dispersant as Lin and yet said amount disperses the dye disclosed therein (col. 8, ll. 10-64; Example 1, Composition 1 of Remer).  Remer demonstrates a fraction of lignin is capable of successfully dispersing a dye (col. 8, ll. 10-64; Example 1, Composition 1 of Remer).  For this reason, a person having ordinary skill in the art before the effective filing date of the MPEP 2144.05 [R-10.2019] (I)
	Although Lin as modified by Remer teaches applying the alkali-O2 oxidized lignin polymer into a pigment mixture (col. 8, ll. 15-46; Example 7; Table 4 of Lin), thereby reducing interactions between pigment particles and lowering viscosity of the pigment mixture (col. 8, ll. 15-23 of Lin), Lin as modified by Remer does not teach explicitly “the alkali-O2 oxidized lignin polymer has a negative charge due to carboxylic structures and resonance stabilized quinone enol structures in the lignin polymer” according to Applicant’s claim language.
However, Kalliola teaches technical lignins, other than water-soluble lignosulfonates, require increased hydrophilicity to be applied as surfactants, dispersants, or polyelectrolyte-based applications (page 22, Section 1.2.5 of Kalliola).  Kalliola teaches applications of lignosulfonates include dispersants for carbon black, dyes or pigments (page 22, Section 1.2.5 of Kalliola).  In such applications, Kalliola teaches lignin modification by derivatizing substituents (via covalent bonds) offers opportunities for tailoring lignin properties (page 22, Section 1.2.5 of Kalliola).  For instance, to obtain "green" surfactants and dispersants with improved performance, Kalliola teaches lignins have been chemically modified to increase their solubility using various methods of alkylation, sulfonation, carboxymethylation, ozonation, and so on (Mansson and Oster, 1988; 2 oxidation under alkaline conditions, retaining lignin polymeric structure or favoring lignin condensation, has not been widely studied as a means to valorize lignin  (page 34, Section 1.3.5 of Kalliola).  Kalliola teaches one of these reports production of polycarboxylic lignin rich in carboxylic functionality in lignin backbone (Lin, 1975) (page 34, Section 1.3.5 of Kalliola).  Kalliola teaches further the modified lignins were found to have good dye-dispersing properties (page 34, Section 1.3.5 of Kalliola).  With respect to chemical modification, Kalliola teaches the O2 oxidation of lignin (page 43, Section 3.2; Section 3.2.1; Table 5 of Kalliola).  In particular, Kalliola teaches the characteristics of soda lignin can be controlled by the oxidation parameters and different kinds can be made in terms of molecular mass and negative charge (page 57, Figures 15 and 16; Table 8 of Kalliola).  Kalliola teaches the negative charge can arise from the carboxylic functionality in lignin polymer or from the acidic, small molecular reaction products of lignin (page 58 of Kalliola).  Kalliola teaches part of the charge may originate from the reduction products of O2, especially hydroperoxyl radical (HOO•) (pKa 4.8) (IV) (page 58 of Kalliola).  Kalliola teaches another plausible explanation is that the charge is due to the resonance stabilized quinone enol structures (See hydroxyl-p-quinone, S18, Figure 9 c), which have a pKa value in acidic pH range (Zakis, 1994) (page 58 of Kalliola).  Kalliola teaches further the acidic quinone enol structures can also arise from the non-phenolic lignin (page 58 of Kalliola).  In this case, Kalliola teaches the mechanism proceeds via the addition of OH• to the non-phenolic lignin unit followed by O2 oxidation forming an o-quinone structure (Figure 10), which further reacts to quinone enol structure (page 58; Figure 10 of Kalliola).
2 oxidized lignin polymer having a negative charge due to carboxylic structures of Lin as modified by Remer can be modified to utilize the soda lignin taught by Kalliola.  Both Lin as modified by Remer and Kalliola teach utilizing alkali-O2 oxidized lignin having a negative charge (col. 3, ll. 15-18; col. 4, ll. 43-47; col. 6, ll. 21-56; Table 2 of Lin; page 58 of Kalliola), and Kalliola teaches further the alkali-O2 oxidation was further developed to optimize the properties of the oxidized lignin for dispersing carbon black, dyes and pigments (page 22, Section 1.2.5; pages 22-23, Section 1.2.5; page 34, Section 1.3.5; page 54, Section 4.1.2.1; page 57, Figures 15 and 16; Table 8 of Kalliola).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the alkali-O2 oxidized lignin of Lin as modified by Remer and utilize the oxidized soda lignin taught Kalliola and, more specifically, the oxidized soda lignin having o-quinone structures (page 58; Figure 10 of Kalliola), such as resonance stabilized quinone enol structures (hydroxyl-p-quinone, S18, Figure 9 c) (page 58 of Kalliola).  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Kalliola teaches optimizing the properties of the oxidized lignin for dispersing carbon black, dyes and pigments using the alkali-O2 oxidized lignin (page 54, Section 4.1.2.1 of Kalliola).

Referring to Applicant’s claim 17, Lin as modified by Kalliola and Remer teaches the quinone enol structures are acidic hydroxyl-p-quinones (page 58; S18; Figures 9c and 10 of Kalliola).

Referring to Applicant’s claim 18, Lin as modified by Kalliola and Remer teaches the mixture or composition comprises 0.97 wt.% of the dispersant (col. 8, ll. 10-64; Example 1, Composition 1 of Remer).  The amount of dispersant taught by Lin as modified by Kalliola and Remer renders obvious Applicant’s claimed range.  The amount of dispersant taught by Lin as modified by Kalliola and Remer lies within Applicant’s claimed range of “0.1-2 wt-%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claims 19 and 20, Lin as modified by Kalliola and Remer teaches the dispersant comprises a lignin content of approximately 13 wt.% (col. 8, ll. 15-38; Example 7 of Lin; [35 g of lignin/35 g of lignin + 235 g of water] x 100 = 12.96 wt.%).  The exemplary lignin content taught by Lin as modified by Kalliola and Remer renders obvious Applicant’s claimed range.  The lignin content taught by Lin as modified by Kalliola and Remer lies within Applicant’s claimed ranges of “0.5-40 wt-%” according to dependent claim 19 and “5-25 wt-%” according to dependent claim 20. MPEP 2144.05 [R-10.2019] (I)

Response to Arguments
Applicant’s claim amendments, see Response to Non-Final Office Action, filed October 21, 2020, with respect to the rejection of claim 2 under 35 USC 112(b); rejection of claims 1, 3, 9, 10 and 16 under 35 USC 102(a)(2); rejection of claims 6 and 8 under 35 USC 102(a)(1); rejection of claims 6 and 7 under 35 USC 102(a)(1); rejection of claim 2 under 35 USC 103; rejection of claims 4 and 5 under 35 USC 103; and, rejection of claim 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in 
With respect to Applicant’s remarks pertaining to the teachings of Kalliola, Applicant overlooks the fact Kalliola teaches the modified lignin polymers disclosed therein can be used as a dispersant for carbon black, pigments and dyes.  Given Kalliola’s broad teachings, there is a reasonable expectation a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Lin using the teachings of Kalliola.  The new claim rejections set forth herein explain how the teachings of Lin are modified using the teachings of Kalliola. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731